DETAILED ACTION
Status of Claims 
Applicant’s Amendment filed on 12/28/2021 has been considered.
Claims 1-15 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 12/28/2021, has been entered. Claims 1-3, 5, 7-11, 14, and 15 have been amended. 
35 USC § 112(b) Rejection
The 35 USC § 112(b) rejections have been withdrawn pursuant Applicant’s amendments. Additionally, new 35 USC § 112(b) rejections have been added.

35 USC § 101 Rejection
The 35 USC § 101 rejection has been withdrawn pursuant Applicant’s arguments. Additionally, Applicant’s amendments integrate the abstract idea into a practical applications as, when taken as a whole, the interactions between the different components of the system apply the abstract idea in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Additionally, as detailed in the prior Office Actions, the “computer-readable medium” recited in claim 1 is not directed towards signals per se in light of [0019] and [00123] of Applicant’s specification.

Priority


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
-“triggering a monitoring module to monitor electronic interactions” in claim 1.

-“callback data that configures a marketplace interface module to provide user data” in claim 1.
-“detecting, by the monitoring module from the user data associated with a first user and a second user, a location” in claim 1.
-“triggering a monitoring module to monitor, using one or more computer processors, electronic interactions” in claim 10.
Examiner Note: the one or more processors do not provide sufficient structure as the triggering is what is done using the one or more computer processors rather than the monitoring done by the monitoring module 
-“providing, by the monitoring module, callback data” in claim 10.
-“callback data that configures a marketplace interface module to provide user data” in claim 10.
-“detecting, by the monitoring module from the user data associated with a first user and a second user, a location” in claim 10.
-“triggering a monitoring module to monitor electronic interactions” in claim 14.
-“providing, by the monitoring module, callback data” in claim 14.
-“callback data that configures a marketplace interface module to provide user data” in claim 14.
-“detecting, by the monitoring module from the access data associated with a first user and a second user, a location” in claim 14.


If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 14 contains the limitation “triggering a monitoring module to monitor electronic interactions.” Although Applicant’s specification states that the monitoring module is a hardware-implemented module, a hardware-implemented module is hardware programmed by software, “the tour generator interface 306 may signal to the monitor module 308 to initiate monitoring user accesses of the online marketplace interface module 302,” and “the monitor module 308 may signal to the marketplace interface module 302 to provide the monitor module 308 data indicative of the user accesses. In particular, the monitor module 308 may provide callback data that configures the marketplace interface module 302 to provide user access data to the monitor module 308” (see Specification, [0054], [0109-0111], [0092], and [0094]), the way in which the monitoring module is triggered and how it monitors electronic interactions is not described in such a way as to reasonably convey to one of ordinary skill in the art that the inventors had possession of the claimed invention at the time the application was filed. For example, the disclosure does not adequately describe how the monitoring module is triggered or how the monitoring module actually monitors electronic interactions, such as what algorithm is utilized. Applicant’s failure to disclose any meaningful description via a disclosed algorithm, or the like, as to the way in which the monitoring module is triggered and how it monitors electronic interactions raises questions whether Applicant truly had possession of this feature at the time of filing.
Claim 10 contains the limitation “triggering a monitoring module to monitor, using one or more computer processors, electronic interactions.” Although Applicant’s specification states 306 may signal to the monitor module 308 to initiate monitoring user accesses of the online marketplace interface module 302,” and “the monitor module 308 may signal to the marketplace interface module 302 to provide the monitor module 308 data indicative of the user accesses. In particular, the monitor module 308 may provide callback data that configures the marketplace interface module 302 to provide user access data to the monitor module 308” (see Specification, [0054], [0109-0111], [0092], and [0094]), the way in which the monitoring module is triggered and how it monitors electronic interactions is not described in such a way as to reasonably convey to one of ordinary skill in the art that the inventors had possession of the claimed invention at the time the application was filed. For example, the disclosure does not adequately describe how the monitoring module is triggered or how the monitoring module actually monitors electronic interactions, such as what algorithm is utilized. Applicant’s failure to disclose any meaningful description via a disclosed algorithm, or the like, as to the way in which the monitoring module is triggered and how it monitors electronic interactions raises questions whether Applicant truly had possession of this feature at the time of filing.
Claims 1, 10, and 14 contain the limitation “providing, by the monitoring module, callback data.” Although Applicant’s specification states that the monitoring module is a hardware-implemented module, a hardware-implemented module is hardware programmed by software, and “the monitor module 308 may provide callback data that configures the marketplace interface module 302 to provide user access data to the monitor module 308 in response to the second users' 701B accessing items of the online marketplace” (see Specification, [0054], [0109-0111], and [0094]), the way in which the monitoring module provides the callback 
Claims 1, 10, and 14 contain the limitation “callback data that configures a marketplace interface module to provide user data.” Although Applicant’s specification states that the marketplace interface module is a hardware-implemented module, a hardware-implemented module is hardware programmed by software, and “the monitor module 308 may provide callback data that configures the marketplace interface module 302 to provide user access data to the monitor module 308 in response to the second users' 701B accessing items of the online marketplace” (see Specification, [0048], [0109-0111], and [0094]), the way in which the callback data actually configures the marketplace interface module to provide user data is not described in such a way as to reasonably convey to one of ordinary skill in the art that the inventors had possession of the claimed invention at the time the application was filed. For example, the disclosure does not adequately describe how the marketplace interface module provides the user data or how it is configured by the callback data to do so, such as what algorithm is utilized. Applicant’s failure to disclose any meaningful description via a disclosed algorithm, or the like, as to the way in which the marketplace interface module provides the user data and how it is configured by the callback data to do so raises questions whether Applicant truly had possession of this feature at the time of filing.
Claims 2-9, 11-13, and 15 inherit the deficiencies noted in claim 1, 10, and 14, respectively, and are therefore rejected on the same basis.

Examiner Note: Regarding the recitations of the limitation “detecting, by the monitoring module from the user data associated with a first user and a second user, a location,” paragraph [0101] describes that “the monitor module 308 may determine the locale based on location information included in the access data…the online marketplace interface module 302 may access account data (e.g., account data 516 of data structure 504 of FIG. 5) associated with the corresponding user.” This sufficiently describes an algorithm, defined as a finite sequence of steps for performing a task, which is disclosed for performing the detecting function.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 contains the limitation “triggering a monitoring module to monitor electronic interactions.” Said limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, 
Claim 10 contains the limitation “triggering a monitoring module to monitor, using one or more computer processors, electronic interactions.” Said limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. While Applicant’s specification describes that the tour generator interface signals to the monitor module to initiate monitoring user accesses (see Specification, [0092]) as well as the monitoring module providing callback data that configures the marketplace interface module to provide user access data to the monitor module (see Specification, [0094]), nowhere in Applicant’s specification is it described what this signal is and how this signal triggers the monitoring module or what the callback data is and how this callback data configures the marketplace interface module to provide user access data to the 
Claims 1, 10, and 14 contain the limitation “providing, by the monitoring module, callback data.” Said limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. While Applicant’s specification describes that the monitoring module providing callback data that configures the marketplace interface module to provide user access data to the monitor module (see Specification, [0094]), nowhere in Applicant’s specification is it described what the callback data is and how it is provided by the monitoring module in a way that is can configure the marketplace interface module to provide user access data. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purpose of this examination, Examiner interprets “providing, by the monitoring module, callback data” as hardware associated with the monitoring module software running command instructions within a webpage informing a computer how to collect information.
Claims 1, 10, and 14 contain the limitation “callback data that configures a marketplace interface module to provide user data.” Said limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. While Applicant’s specification describes that the 
Claims 2-9, 11-13, and 15 inherit the deficiencies noted in claim 1, 10, and 14, respectively, and are therefore rejected on the same basis.

Examiner Note: Regarding the recitations of the limitation “detecting, by the monitoring module from the user data associated with a first user and a second user, a location,” paragraph [0101] describes that “the monitor module 308 may determine the locale based on location information included in the access data…the online marketplace interface module 302 may access account data (e.g., account data 516 of data structure 504 of FIG. 5) associated with the corresponding user.” This sufficiently describes the corresponding structure, material, or acts for performing the entire claimed functions and clearly links the structure, material, or acts to the functions.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harker et al. (US 2013/0046580 A1), as previously cited and hereinafter Harker, in view of Ben-Yehuda et al. (US 2008/0046298 A1), as newly cited and hereinafter Ben-Yehuda.
Regarding claim 1, Harker teaches a system (i.e. abstract) comprising:
	-one or more processors and executable instructions accessible on a computer-readable medium that, when executed, cause the one or more processor to perform operations (Harker, see at least: “whether a single machine level instruction or half a million lines of computer code, comprising: 
-receiving campaign data that includes a request to initiate a tour (Harker, see at least: “FIG. 20 is a talent record, which may typically be embodied as a band record saved by a database, and used to populate the fields in a band or talent page [i.e. receiving campaign data] presented by a system in accordance with the invention” [0041] and “the talent record 250 q may be very helpful to a processor 12 in finding potential talents for use in competitions [i.e. that includes a request to initiate a tour] and presentation to users on a particular city page 148” [0246] and “if competition is required or desired, for any other business reason, whether to determine which city is willing to put up the most money, which city most quickly can reach the box office minimum requirement, or the like, setting 170 a mode competition may be required…The question may be one of setting a tour route [i.e. that includes a request to initiate a tour]. For example, it is considered that fans may determine that among 20 concert dates, 20 cities can receive those concert dates” [0115]); 
-in response to receiving the campaign data, triggering a monitoring module to monitor electronic interactions of a plurality of users with an online marketplace the electronic interactions relating to accessing content of an artist on the online marketplace - The monitoring module is being interpreted under 35 U.S.C. 112(f) and the corresponding 35 U.S.C. 112(b) as software implemented on hardware such as command instructions within a webpage informing a computer how to do various functions in view of paragraphs [0054] and [0109-0111] of Applicant’s spec (Harker, see at least: “the talent record 250 q may be very helpful to a processor 12 in finding potential talents for use in competitions and presentation to users on a particular city page 148 [i.e. in response to receiving the campaign data]” [0246] and “collecting data 152 140 [i.e. triggering a monitoring module to monitor electronic interactions], and making selections or typing in inputs into selected locations on the web pages 140” [0096] and “the system 68 may download information that eventually ends up in the database 70 identifying the fact that a particular user has chosen to like, link, share, or Twitter [i.e. the electronic interactions relating to accessing content of the artist on the online marketplace], an event page 140 c [i.e. monitoring electronic interactions received, over a network, from a plurality of users]. Thus, users may obtain a certain amount of credit, voting, weight, votes, or credibility in accordance with their tendency and history of sharing event pages 140 c through the social media links 246” [0183] and “general information page 140 may include information about the processes 150, 188, the system 68…provide interactions such as personal information, selections, purchases [i.e. online marketplace], and so forth” [0154] Examiner notes that after the talent record is received [i.e. in response to receiving the campaign data] a corresponding web page containing the talent information is set up using the talent record and this causes data to begin being collected as a result of users making selections associated with the talent on said web page [i.e. triggering a monitoring module to monitor electronic interactions] see also [0139] regarding command instructions within a webpage informing a computer how to collect information),
-the monitoring comprising providing, by the monitoring module, callback data that configures a marketplace interface module to provide user data indicating the electronic interactions - The monitoring module is being interpreted under 35 U.S.C. 112(f) and the corresponding 35 U.S.C. 112(b) as software implemented on hardware such as command instructions within a webpage informing a computer how to do various functions in view of paragraphs [0054] and [0109-0111] of Applicant’s spec and the marketplace interface module is 70 information that has been acquired, and may receive information typically from a user, in response to the presentation module 116 presenting information [i.e. a marketplace interface module to provide user data indicating the electronic interactions]. A recruitment module 122 may be absorbed into the processes of presenting information trying to motivate suggestions for events or improvement, and then collecting information in response to those motivations [i.e. providing, by the monitoring module, callback data]. Thus, the recruitment module 122 may actually be linked to or embodied in the presentation module 116 and the information module 124 [i.e. by the monitoring module]” [0091] and “The controller 138 may be hardware, software, or both but may typically embodied as command structures (instructions) within the web page, informing the computer [i.e. the monitoring comprising providing, by the monitoring module, callback data] how to operate on the template 136 and the content 134 in order to effect the presentation, collection of information [i.e. that configures a marketplace interface module to provide user data], interaction with a user, and so forth” [0139] Examiner notes that the callback data is provided by the information module 124 [i.e. the monitoring module] as this is the module tasked with executing the instructions associated with the collection of information); 
-determining values for candidate cities based at least on the monitoring of the electronic interactions and locales of the plurality of users performing the electronic interactions (Harker, see at least: “voting 160 and weighting of individual votes may typically be included in development of the analysis for a ranking 162 [i.e. determining values based at least on the 244 [i.e. determining values for candidate cities]. In the competition board 244, or chart 244, the ticket button 243 still exists in the activity panel 242, but the ranking information may be presented briefly” [0181] and “the system 68 may download information that eventually ends up in the database 70 identifying the fact that a particular user has chosen to like, link, share, or Twitter, an event page 140 c. Thus, users may obtain a certain amount of credit, voting, weight, votes, or credibility in accordance with their tendency and history of sharing event pages 140 c through the social media links 246 [i.e. based at least on the monitoring the electronic interactions]” [0183] and “a typical city page 140 a will be produced by the display 210 as a direct result of the knowledge of where the user accessing it is located [i.e. and the locales of the plurality of users performing the electronic interactions]. This may come from the user inputting an address, global positioning system (GPS) information from a smart phone read into software, or the like” [0143]); 
-selecting a candidate city from the candidate cities for unlocking of a tour stop, the selecting being based on the determined values of the candidate cities and a threshold score for candidate cities to be selected as a tour stop (Harker, see at least: “it is considered that fans may determine that among 20 concert dates, 20 cities can receive those concert dates. Any number of cities may compete for those concert dates [i.e. selecting a candidate city from the candidate cities]…based upon a competition between cities to be placed on the route in a sequence [i.e. for the unlocking of a tour stop]” [0115] and “ranking 162 may actually involve numerous parameters relating to all details mentioned herein as characterizing an event, and any and all analyses of the known or projected values of those parameters [i.e. the selecting being based on the determined values of the candidate cities], included in the analyzing 164” [0106] and “If the 178 have been reached [i.e. a threshold score of candidate cities], then a positive result to the test 178 results in moving on to operating 188 the event [i.e. to be selected as a tour stop]” [0122]); 
-detecting, by the monitoring module from the user data associated with a first user and a second user, a location associated with the first user and the second user - The monitoring module is being interpreted under 35 U.S.C. 112(f) as software implemented on hardware in view of paragraphs [0054] and [0109-0111] of Applicant’s spec (Harker, see at least: “a typical city page 140 a will be produced by the display 210 as a direct result of the knowledge of where the user accessing it is located [i.e. detecting a location associated with a first user and a second user]. This may come from the user inputting an address, global positioning system (GPS) information from a smart phone read into software, or the like [i.e. detecting a location]” [0143] and “analysis engines 130 including numerous sub modules 131 may analyze data from voting on bands or other talent to come to a venue Likewise, demographic data collected in the information collection module 124 [i.e. by the monitoring module from the user data associated with a first user and a second user] may be analyzed by the analysis engines 130” [0083]); 
-based on the location of the first user being associated with the selected candidate AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3Application Number: 16/673,290Dkt: 2043.F52US2Filing Date: November 4, 2019Title: ARTIST TOUR GENERATIONcity, causing display of a first interactive user interface that includes a message indicating that the tour stop at the selected candidate city is unlocked (Harker, see at least: “a typical city page 140 a will be produced by the display 210 as a direct result of the knowledge of where the user accessing it is located [i.e. based on the location of the first user being associated with the selected candidate AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3Application Number: 16/673,290Dkt: 2043.F52US2Filing Date: November 4, 2019Title: ARTIST TOUR GENERATIONcity, causing display of a first interactive user interface]. This may come from the user inputting an address, global positioning system (GPS) information from a smart phone read into software, or the like” [0143] and Fig. 11 reference number 140d shows the ‘WE DID 
-based on the location of the second user being associated with an unselected candidate city, causing display of a second interactive user interface that includes a message indicating that a tour stop at the unselected candidate city remains locked (Harker, see at least: “a typical city page 140 a will be produced by the display 210 as a direct result of the knowledge of where the user accessing it is located [i.e. based on the location of the second user being associated with an unselected candidate city, causing display of a second interactive user interface]. This may come from the user inputting an address, global positioning system (GPS) information from a smart phone read into software, or the like” [0143] and “if the threshold has not been reached, then the test 178 proceeds to the test 180 determining whether a date has been passed by which the option must be exercised. If the deadline has passed [i.e. associated with an unselected candidate city], then the test 180 results in cancelling 182 the event [i.e. a tour stop at the unselected candidate city remains locked]” [0122] and “an information panel may provide information that may be traded out according to the status of a particular contest [i.e. that includes a message indicating that a tour stop at the unselected candidate city remains locked]…the activity panel 242 may be traded out for another panel 242 such as the page 140 d, or panel 140 d corresponding to a particular event [i.e. causing display of a second interactive user interface]” [0179]).
Harker does not explicitly disclose the selecting being based on the determined value of a maximum number of tour stops in a geographic boundary.

		It would have been recognized that applying the known technique of selecting being based on the determined values of a maximum number of stops in a geographic boundary, as taught by Ben-Yehuda, to the teachings Harker, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of selecting being based on the determined values of a maximum number of stops in a geographic boundary, as taught by Ben-Yehuda, into the system of Harker would have been recognized by those of ordinary skill in the art as resulting in an improved system that would schedule travel in the most efficient and cost effective arrangement possible (see Ben-Yehuda, [0248]).

Regarding claim 2, Harker in view of Ben-Yehuda teaches the system of claim 1. Harker further discloses:
-deriving the locales of the plurality of users from the user data received from devices of the plurality of users, the user data including geographic parameters pertaining to the plurality of users (Harker, see at least: “a typical city page 140 a will be produced by the display 210 as a direct result of the knowledge of where the user accessing it is located. This may come from the user inputting an address, global positioning system (GPS) information from a smart phone read into software, or the like [i.e. deriving the locales of the plurality of users from the user data received from devices of the plurality of users, the user data including geographic parameters pertaining to the plurality of users]” [0143]).

Regarding claim 3, Harker in view of Ben-Yehuda teaches the system of claim 1. Harker further discloses:
	-providing, to the plurality of users, rankings of at least one of the candidate cities, the Attorney Docket No. 2043.F52US240respective rankings being based on the respective values determined from the electronic interactions (Harker, see at least: “voting 160 and weighting of individual votes may typically be included in development of the analysis for a ranking 162 [i.e. the Attorney Docket No. 2043.F52US240respective rankings being based on the respective values determined from the electronic interactions]” [0106] and “the ranking, the city, the state, and the venue of a particular event may be listed as a competition board 244 [i.e. providing, to the plurality of users, rankings of at least one of the candidate cities]. In the competition board 244, or chart 244, the ticket button 243 still exists in the activity panel 242, but the ranking information may be presented briefly” [0181] and “users may obtain a certain amount of credit, voting, weight, votes, or credibility in accordance with their tendency 140 c through the social media links 246 [i.e. based on the respective values determined from the electronic interactions]” [0183]).

Regarding claim 4, Harker in view of Ben-Yehuda teaches the system of claim 1. Harker further discloses:
	-wherein the electronic interactions include at least one of streaming media content, downloading media content, or sharing the online marketplace with one or more contacts (Harker, see at least: “the information panel 241 may include a social media panel 246. The social media panel 246, or social media links 246 may include a plurality of links to such systems as Facebook, MySpace, Twitter, and the like, by which a user inform others…Likewise, a user may simply click on the link 246 [i.e. electronic interactions] in order to forward and recommend the entire event page 140 c to friends for their consideration [i.e. include at least one of streaming media content, downloading media content, or sharing the online marketplace with one or more contacts]” [0182]).

Regarding claim 6, Harker in view of Ben-Yehuda teaches the system of claim 1. Harker further discloses:
-wherein the determining the values of the candidate cities comprises: 
-matching the electronic interactions to respective candidate cities (Harker, see at least: “the system 68 may download information that eventually ends up in the database 70 identifying the fact that a particular user has chosen to like, link, share, or Twitter, an event page 140 c [i.e. the electronic interactions]” [0183] and “the collecting step 152 is particularly important in obtaining information from potential attendees at an event. This may include analysis, parsing, 152 (by selection, analysis, parsing, matching, etc.) data may be a continuing process through any or all stages of any or all executables in the system” [0096] and “Data may be processed, ranked, categorized, and generally analyzed and linked to corresponding individual groups, populations, users 101, cities 102 [i.e. matching the electronic interactions to respective candidate cities]” [0099]); 
-computing respective values of the electronic interactions (Harker, see at least: “users may obtain a certain amount of credit, voting, weight, votes, or credibility in accordance with their tendency and history of sharing event pages 140 c through the social media links 246 [i.e. of the electronic interactions]” [0183] and “The voting management module 128 may include various sub modules 129 required or desirable to handle the collection of voting information, the weighting of information and votes, and so forth. For example, in one embodiment of an apparatus and method in accordance with the invention, voting management 128 may be responsible for calculating the number of votes that will be credited to a user [i.e. computing respective values of the electronic interactions]” [0078]); and 
-combining the computed values of the electronic interactions, the computed values being matched to corresponding candidate cities (Harker, see at least: “Data may be processed, ranked, categorized, and generally analyzed and linked to corresponding individual groups, populations, users 101, cities 102 [i.e. the computed values being matched to corresponding candidate cities]” [0099] and “analyzing 164 the feasibility of a particular event may involve financial considerations, demographic considerations, the match up of talents with supporting populations [i.e. corresponding candidate cities]…voting 160 and weighting of individual votes [i.e. computed values of the electronic interactions] may typically be included in development of the 162” [0106] and “the particular vote count 224 may be presented along with the talent 226 corresponding thereto [i.e. combining the computed values of the electronic interactions]” [0165] and Fig. 9 indicates the total votes for various bands in Salt Lake City).

Regarding claim 7, Harker in view of Ben-Yehuda teaches the system of claim 1. Harker further discloses:
-wherein the selecting the candidate city further comprises: 
-determining selection parameters based on the user data received from a plurality of client devices of the plurality of users (Harker, see at least: “analyzing 164 the feasibility of a particular event may involve financial considerations, demographic considerations, the match up of talents with supporting populations [i.e. determining selection parameters based on the user data received from a plurality of client devices of the plurality of users], and ticket prices at particular venues with their seating capacities, and so forth” [0106] and “the information collection module 124 may be responsible for collection of information from users, from bands, or other talent, from management companies and agents, from web crawling, and so forth [i.e. the user data received from a plurality of client devices of the plurality of users]. This may be needed in order for the analysis engine 130 to process that information to obtain a history and a prediction of the performance of certain bands or other talents in certain venues, at a certain frequency, to a certain fan base [i.e. based on data received]” [0084]); and 
-ranking the candidate cities based on the determined values of the candidate cities, the selecting of the candidate city being based on the ranking of the one or more of the candidate cities and the determined selection parameters (Harker, see at least: “ranking 162 [i.e. ranking the candidate cities] may actually involve numerous parameters relating to all details mentioned 164. Nevertheless, voting 160 and weighting of individual votes may typically be included in development of the analysis for a ranking 162 [i.e. ranking the candidate cities based on the determined values of the candidate cities, the selecting of the one or more of the candidate cities being based on the ranking of the one or more of the candidate cities]” [0106]).

Regarding claim 8, Harker in view of Ben-Yehuda teaches the system of claim 1. Harker further discloses:
-providing a reward to at least a selected user of the plurality of users based on the values determined from the electronic interactions (Harker, see at least: “in terms of gauging and predicting possible interest, influence of fans who have demonstrated a purchase history, attendance history, a word-of-mouth advertising history through social media [i.e. based on the values determined from the electronic interactions], and so forth may be weighted much higher. This weighing may be implemented by giving additional vote counts to such individuals [i.e. provide a reward to at least a selected user] for purposes of determining popularity or likely support when considering potential bands, venues, events, and so forth” [0082] Examiner notes that additional vote counts is a reward).

Claims 10-11 and 13 recite limitations directed towards a method (i.e. abstract). The limitations recited in claims 10-11 and 13 are parallel in nature to those addressed above for 

Regarding claim 12, Harker in view of Ben-Yehuda teaches the method of claim 10. Harker further discloses:
	-providing, to the plurality of users, rankings of at least one of the candidate cities based on the values determined from the electronic interactions (Harker, see at least: “voting 160 and weighting of individual votes may typically be included in development of the analysis for a ranking 162 [i.e. based on the values determined from the electronic interactions]” [0106] and “the ranking, the city, the state, and the venue of a particular event may be listed as a competition board 244 [i.e. providing, to the plurality of users, rankings of at least one of the candidate cities]. In the competition board 244, or chart 244, the ticket button 243 still exists in the activity panel 242, but the ranking information may be presented briefly” [0181] and “users may obtain a certain amount of credit, voting, weight, votes, or credibility in accordance with their tendency and history of sharing event pages 140 c through the social media links 246 [i.e. based on the values determined from the electronic interactions]” [0183]).

Claims 14-15 recite limitations directed towards a machine-readable storage medium having no transitory signals (i.e. [0066]) and embodying instructions that, when executed by a machine, cause the machine to perform operations. The limitations recited in claims 14-15 are parallel in nature to those addressed above for claims 1-2, respectively, and are therefore rejected for those same reasons set forth above in claims 1-2, respectively.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Harker, in view of Ben-Yehuda, in further view of Liu et al. (US 2013/0073324 A1), as previously cited and hereinafter Liu.

Regarding claim 5, Harker in view of Ben-Yehuda teaches the system of claim 1. 
Harker in view of Ben-Yehuda does not explicitly teach, responsive to receiving of the user data pertaining to the electronic interactions, providing notifications to one or more users of the plurality of users, the notifications providing an indication that a tour generation process has been initiated.
Liu, however, teaches booking live shows (i.e. abstract), including the known technique of,  responsive to receiving of the user data pertaining to the electronic interactions, providing notifications to one or more users of the plurality of users, the notifications providing an indication that a tour generation process has been initiated (Liu, see at least: “A fan's user interface 800 for a selected artist on a fan device in accordance with an embodiment of the invention is illustrated in FIG. 8. The user interface 800 can include [i.e. providing notifications to one or more users of the plurality of users] a selected artist 802, the percentage of demand specified in the artists standards already met for the artist 804 [i.e. responsive to receiving of the user data pertaining to the electronic interactions], demand thresholds that enumerate artist standards 806, the date or time limit left to trigger the threshold 808 [i.e. the notifications providing an indication that a tour generation process has been initiated] and a “buy a ticket” button 810” [0093]). This known technique is applicable to the system of Harker in view of Ben-Yehuda as they both share characteristics and capabilities, namely, they are directed to booking live shows.


Regarding claim 9, Harker in view of Ben-Yehuda teaches the system of claim 1. 
Harker in view of Ben-Yehuda does not explicitly teach the user data received from the plurality of users includes a specified number of tickets being reserved.
Liu, however, teaches booking live shows (i.e. abstract), including the known technique of user data received from the plurality of users includes a specified number of tickets being reserved (Liu, see at least: “an artist gains access to real time demand information from a coordination server using an artist device. Real time demand information [i.e. user data received from the plurality of users] can include a coordination server's analysis of data within a coordination database concerning fan demand for an artist, including quantity and type of pre 
It would have been recognized that applying the known technique of user data received from the plurality of users includes a specified number of tickets being reserved, as taught by Liu, to the teachings Harker in view of Ben-Yehuda, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of user data received from the plurality of users includes a specified number of tickets being reserved, as taught by Liu, into the system of Harker in view of Ben-Yehuda would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the coordination deals directly between artists, fans and venues (see Liu, [0036]).

Response to Arguments
Rejections under 35 U.S.C. §103
Applicant argues that claim 1 now recites triggering a monitoring module to monitor electronic interactions of a plurality of users whereby the monitoring comprises providing callback data that configures a marketplace interface module to provide user data to the monitoring module. Here to, none of the cited references appear to teach or even suggest this limitation of claim 1 (Remarks, pages 11-13).
Examiner respectfully disagrees. Harker discloses a stored talent record of an artist that is used to provide the artist’s information for competitions and presentation to users on a particular city page and collecting user interaction data from event pages via collection module 124 [i.e. a 124 [i.e. the monitoring module], sending information that has been collected from users in response to the presentation module presenting information associated with events [i.e. provide user data indicating the electronic interactions] and command structures (instructions) within said web page [i.e. callback data that configures a marketplace interface module to provide user data] informing the computer how to operate on the template 136 and the content 134 in order to effect the presentation and collection of information [i.e. providing by the monitoring module callback data] (see Harker, [0091] and [0139]). The command instructions within the webpage [i.e. callback data] inform the presentation module to provide the user interactions with the presented webpage, in response to user interactions [i.e. that configures a marketplace interface module to provide user data indicating the electronic interactions], to the information module 124 [i.e. providing, by the monitoring module, callback data]. The callback data is provided by the information module 124 [i.e. the monitoring module] as this is the module tasked with executing the instructions associated with the collection of information. Thus, Harker discloses this feature.


Examiner respectfully disagrees. Harker discloses information on page 140 d being traded out according to the status of a particular contest and the display of 140 d showing a message of the status as well as cancelling an event for a tour in the case of a threshold not being reached in the contest [i.e. a tour stop at the unselected candidate city remains locked] (see Harker, [0122], [0179] and Fig. 11). While the status shown on page 140 d is an example of a message indicating that the city is unlocked, this is merely an example as the information would displayed is according to the status of the competition so if the status is that the event is cancelled, the message displayed on page 140 d would indicate this [i.e. causing display of a second interactive user interface that includes a message indicating that a tour stop at the unselected candidate city remains locked]. Thus, Harker discloses this feature.

The rest of Applicant’s arguments have been considered but are moot because the arguments do not apply to the current combination of references being used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Neulight et al. (US 8,463,629 B2) teaches displaying a message that an event was cancelled due to lack of enough interest.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684